Exhibit 10.3(b)

U.S. EMPLOYEES

STOCK OPTION TERMS AND CONDITIONS

FOR AWARDS UNDER 2007 EQUITY INCENTIVE PLAN

Congratulations on being granted stock options under Spansion’s 2007 Equity
Incentive Plan. The number of shares of your award, the exercise price and the
vesting schedule are in your stock option Award Notice. Your award is subject to
the provisions of your Award Notice, these Terms and Conditions, and the Plan
document (collectively, the “Terms”). Your options are non-qualified options and
are not intended to qualify as “incentive stock options” under Section 422 of
the U.S. Internal Revenue Code. Your options have been granted to you in
addition to, and not instead of, any other form of compensation.

In addition to these Terms and Conditions, you should carefully read your Award
Notice and the other Plan documents, which are available on the Company’s
designated stock administrator’s web site.

Vesting of Your Stock Options

Except as stated below, your options that have not expired or terminated vest
according to the schedule in your Award Notice if you are an active employee of
Spansion or its subsidiaries through the entire vesting period. You may exercise
the options (i.e, purchase shares) only after they have vested. Once options
vest, you have the right to exercise them until they expire or terminate.

If Spansion Experiences Certain Corporate Events

 

  •  

If Spansion experiences a “Change in Control” as described in the Plan, your
outstanding unvested stock options may become 100% vested and exercisable, at
Spansion’s discretion.

 

  •  

If Spansion undergoes certain other corporate events described in the Plan where
it does not survive, or does not survive as a public company, outstanding
unexercised options will become 100% vested.

If You Die or Become Totally Disabled

 

  •  

If you have at least 15 years of service and your employment is terminated due
to your death or total disability, you become immediately vested as of the
employment termination date in options that would have vested in the calendar
year in which the employment terminated.

 

  •  

There is no such accelerated vesting of options if your employment is terminated
because of your death or disability and you have less than 15 years of service.

If Your Employment Terminates and You Are Eligible under a Spansion Severance
Plan

 

  •  

If you meet eligibility requirements under a Spansion severance plan, you become
immediately vested as of the employment termination date in options that would
have vested during the severance pay period.

See the section “Termination of Vested Stock Options” for information on length
of time to exercise after employment termination.

Exercising Your Vested Stock Options

Once your options vest, they are available for you to exercise (purchase
Spansion common stock at the exercise price) until they expire or terminate,
whichever is earlier. Your final opportunity to exercise your vested options is
the earlier of the last regular trading day of Spansion before the Expiration
Date of the options, or the last regular trading day of Spansion before the
options terminate in the case of an earlier termination of the options. (If you
wait until the last possible day to exercise your options, please remember that
a limit order — a request to sell shares at a certain dollar amount — may not
take place on the same day, and you risk the possibility of your options
expiring.)

To exercise vested options, you must: provide the Company’s designated stock
administrator with notice of the number of shares you wish to purchase and pay
the total exercise price, and any required tax withholdings. For more
information on how to exercise vested options, see
http://spansionweb/index.php?b=soeip&a=finance

 

1



--------------------------------------------------------------------------------

You may not exercise an option for a fractional share of stock.

Other Requirements to Exercise Your Vested Stock Options

You must (i) open and maintain a brokerage account at the Company’s designated
stock broker and (ii) not decline an award. If you do not take action as
directed in your Award Notice to decline the award, you are deemed to have
accepted the award, subject to all applicable Terms. You may not be allowed to
exercise your options if you fail to comply with these Terms.

Tax Payments

You agree to be responsible for any and all required taxes that may result from
your exercise of options, and you agree that Spansion may deduct from your pay
funds to cover any applicable withholding taxes.

Early Termination of Your Stock Options

Your Award Notice discloses the Expiration Date for your options. However, there
are other situations than those listed above where your options may terminate
before the Expiration Date. For example:

 

  •  

If your employment terminates before the Expiration Date, your unvested options
terminate immediately and your vested options will terminate within a certain
period of time after the employment termination date. For details on these time
periods, see the Termination of Vested Stock Options section, below.

 

  •  

If your employment becomes inactive under an approved separation agreement,
unless the separation agreement provides otherwise, your unvested options
terminate as of the date your employment becomes inactive.

 

  •  

Upon certain corporate events described in the Plan, options that have been
accelerated to vest before the event, but that you have not yet exercised, may
terminate at the time of the event.

Termination of Vested Stock Options

 

  •  

The table below shows how long you have after your employment termination date
to exercise vested options that have not expired.

 

  •  

At the close of business on the last day of the applicable time period, the
vested options will terminate.

 

  •  

Terminated options will not be reinstated, even if you are rehired by Spansion
the day after your employment terminated.

 

Months to Exercise Vested Options

After Termination of Employment

Years of Service

  

Months to Exercise

Less than 15

   12

15 but less than 20

   24*

20 or more

   36*

 

* If you terminate employment to work for a competitor of Spansion, this
extension does not apply and you have 12 months to exercise your options.

 

  •  

In no event will an exercise period extend beyond the Expiration Date of an
option.

 

  •  

If Spansion terminates your employment for what it, in its sole discretion,
considers good cause, it has the right to cancel all your options, whether
vested or unvested.



--------------------------------------------------------------------------------

Non-Transferability of Stock Options

Your stock options and related rights are not transferable except as stated in
the Plan. Such transfers include but are not limited to transfers:

  •  

By a qualified domestic relations order (QDRO), stock options transferred by a
QDRO expire twelve months after the date of transfer

 

  •  

According to the last valid beneficiary designation you provided Spansion

 

  •  

By the laws of descent and distribution if you have no valid beneficiary
designation on file with Spansion.

Plan Amendment

The Plan is discretionary in nature and Spansion has the right to amend or
terminate the Plan, in whole or in part, at any time and for any reason, with or
without notice to Plan participants.

No Guaranty of Continued Employment

Nothing in the Plan Terms entitles you to employment with Spansion, or if
already employed, to continued employment with Spansion or change the status of
your at-will employment.

Governing Law

Your award and the Terms shall be governed by the laws of the State of Delaware
without regard to any Delaware conflict of law principles.

Electronic Delivery

Spansion may deliver any documents related to your options by electronic means
or request your consent to participate in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Spansion or another third party designated by Spansion.

Severability

If one or more of the provisions of the Terms and Conditions shall be held
unenforceable, the enforceability of the remaining provisions shall not be
affected and shall be deemed null and void; however, to the extent permissible
by law, any provisions which could be deemed null and void shall first be
revised retroactively to permit these Terms and Conditions to be interpreted to
carry out their intent and the intent of the Plan.

Entire Agreement

The Plan Terms constitute the entire agreement and supersede all prior
agreements between you and Spansion regarding the subject matter of the Terms.
Spansion may, however, unilaterally waive any provision in the Terms as long as
such waiver does not adversely affect your rights under the Plan; if Spansion
does waive a provision, such waiver is not a future waiver of that provision or
a waiver of any other provision.